Case 0:20-cv-61859-WPD Document 1 Entered on FLSD Docket 09/14/2020 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                    CASE NO.: ______________

  NICOLE BETMAN,

         Plaintiff,

         v.

  ALMAZ ENTERPRISE, INC.,
  an active Florida corporation,
  f/k/a SHADOW CABARET, INC.;
  and SHEHRAZADE N. AHMAD,
  individually;

         Defendants.

                                       /

                                            COMPLAINT

         Plaintiff, NICOLE BETMAN (“BETMAN” and/or “Plaintiff”) files this Complaint against

  ALMAZ ENTERPRISE, INC., an active Florida corporation, f/k/a SHADOW CABARET, INC.

  (“SHADOW”); and SHEHRAZADE N. AHMAD, individually (“AHMAD”), individually

  (SHADOW and AHMAD are collectively referred to as “Defendants”) for willful violations under

  the Fair Labor Standards Act, (hereinafter referred to as the “FLSA”) and the Florida Minimum

  Wage Act (“FMWA”) and states the following:

                                           INTRODUCTION

         1.      Plaintiff worked for Defendants as a bartender and when not performing bartending

  duties, Plaintiff performed additional work providing marketing services to Defendants.

         2.      For purposes of this Complaint, Plaintiff refers to her job performing marketing

  services as the "Director of Special Events" ("Events").
Case 0:20-cv-61859-WPD Document 1 Entered on FLSD Docket 09/14/2020 Page 2 of 12



          3.      As a bartender, Plaintiff’s duties included, but were not limited to, things such as

  taking drink orders, serving drinks and cleaning the bar area.

          4.      In her job as Events, Plaintiff's duties included, but were not limited to, preparing

  social media campaigns, preparing marketing materials for events at SHADOW and generally

  assisting in promoting Almaz.

          5.      Plaintiff’s duties did not involve having discretion or independent judgment on

  matters of significance to Defendants.

          6.      Defendants have a policy and practice of failing to pay overtime compensation for

  all hours worked in excess of forty (40) in a given workweek.

          7.      Additionally, Defendants did not pay minimum wage to Plaintiff for her Events

  position.

          8.      Thus, Defendants have willfully violated the FLSA.

                                    JURISDICTION AND VENUE

          9.      The FLSA authorizes court actions by private parties to recover damages under its

  wage and hour provisions.

          10.     This Court has original jurisdiction over Plaintiff’ FLSA claims pursuant to 29

  U.S.C. § 216(b) and 28 U.S.C. § 1331.

          11.     Venue is proper in the Southern District of Florida because Defendant SHADOW

  has its principal place of business in this District, provides services in this District and is thus

  considered a resident of this District. Additionally, all or a substantial portion of the acts that form

  the basis of this action took place in this District.

          12.     Upon information and belief, Defendant AHMAD is a resident of this District.




                                                      2
Case 0:20-cv-61859-WPD Document 1 Entered on FLSD Docket 09/14/2020 Page 3 of 12



                                              PARTIES

         13.     Plaintiff BETMAN is an adult female who, during the time period of the facts that

  give rise to this Complaint was a resident of Broward County, Florida.

         14.     Defendant SHADOW is an active Florida corporation with its principal place of

  business located in Broward County, Florida.

         15.     Defendant AHMAD is an adult female who, during the facts that give rise to this

  Complaint was a resident of Broward County, Florida.

                                  FLSA AND FMWA COVERAGE

         16.     Plaintiff BETMAN worked for Defendants from between 2018 and 2019. The

  "Relevant Liability Period" for this lawsuit is November 5, 2018 – May 26, 2019.

         17.     Plaintiff was a covered employee within the meaning of the FLSA and the FMWA.

         18.     During the Relevant Liability Period, Defendants failed to pay Plaintiff overtime

  for all hours worked in excess of forty (40) in a given workweek and minimum wage for hours

  worked.

         19.     Defendant, SHADOW, is a covered employer under the FLSA and the FMWA.

         20.     During the Relevant Liability Period, Defendant SHADOW, employed two or more

  persons, including Plaintiff, and has “had employees handling, selling or otherwise working on

  goods or materials that have been moved in or produced for commerce by any persons,” as defined

  in 29 U.S.C. 203(s)(1)(A)(i).

         21.     During her employment with Defendant SHADOW, Plaintiff handled and worked

  with various goods and/or materials that have moved through interstate commerce, including, but

  not limited to: alcohol, spoons, forks, knives, towels, and other bar items.




                                                   3
Case 0:20-cv-61859-WPD Document 1 Entered on FLSD Docket 09/14/2020 Page 4 of 12



          22.     During the Relevant Liability Period, Defendant SHADOW, achieved annual gross

  sales or business done in excess of $500,000.00 in 2017, 2018, 2019, and is expected to gross in

  excess of $500,000.00 in 2020, in accordance with 29 U.S.C. 203(s)(1)(A)(ii).

          23.     As a bar/adult entertainment establishment, Defendant SHADOW accepted

  shipments of goods and items through interstate commerce during the Relevant Liability Period.

          24.     As part of her primary duty as a bartender, Plaintiff was required to regularly and

  recurrently handle and otherwise store these goods and items as they were shipped and delivered

  to the bar from out-of-state through interstate commerce.

          25.     Plaintiff was therefore individually covered under the FLSA.

          26.     During the Relevant Liability Period Defendant SHADOW employed ten (10) or

  more persons and is therefore covered under Chapter 448 Part I Florida Statutes.

                              INDIVIDUAL EMPLOYER LIABILITY

          27.     Defendant, AHMAD, is an individual who is a resident of the State of Florida and

  upon information and belief a resident of Broward County, Florida.

          28.     During the Relevant Liability Period, AHMAD was (and still is) the President of

  SHADOW.

          29.     During the Relevant Liability Period, AHMAD was an employer of Plaintiff as that

  term is defined by the FLSA insofar as she had complete control of SHADOW, made day to day

  decisions, established pay policies and practices for SHADOW, had direct control of Plaintiff, had

  hiring and firing authority, set Plaintiff’s rates of pay and personally hired Plaintiff. Ultimately, all

  decisions went through AHMAD.

          30.     During the Relevant Liability Period Defendant AHMAD employed ten (10) or

  more persons and is therefore covered under Chapter 448 Part I Florida Statutes




                                                     4
Case 0:20-cv-61859-WPD Document 1 Entered on FLSD Docket 09/14/2020 Page 5 of 12



                             FACTUAL ALLEGATIONS COMMON
                          TO PLAINTIFF’S WAGE AND HOUR CLAIMS

          31.     SHADOW is an adult entertainment establishment specializing in providing in-

  person entertainment.

          32.     During the Relevant Liability Period, Plaintiff was a non-exempt employee (hourly

  paid worker), and therefore entitled to overtime compensation for all hours worked over forty (40)

  in a given workweek.

          33.     Additionally, Plaintiff worked for Defendants in an Events position.

          34.     In obtaining her position as a bartender, Plaintiff sent her resume to Shadow via

  Craigslist.

          35.     Ahmad contacted Plaintiff for an interview.

          36.     Following a second interview, which was a “working interview,” Ahmad hired

  Plaintiff as a bartender.

          37.     After working at Shadow for approximately six (6) months, Ahmad interviewed

  Plaintiff for the Events position.

          38.     Ahmad offered Plaintiff the Events position and the following day texted Plaintiff

  to review Shadow’s social media accounts.

          39.     Plaintiff's Events position was also non-exempt.

          40.     Plaintiff is entitled to minimum wage for her job in the Events position.

          41.     Defendants failed to pay Plaintiff overtime compensation for all hours worked in

  excess of forty (40) in a given workweek.

          42.     Plaintiff routinely worked over forty (40) hours in a workweek but was not paid

  overtime wages for all of that work.




                                                   5
Case 0:20-cv-61859-WPD Document 1 Entered on FLSD Docket 09/14/2020 Page 6 of 12



         43.     Defendants knew, and have known, that Plaintiff performed overtime work without

  compensation and have chosen to deny them overtime compensation for performing this work in

  willful disregard of their rights under the FLSA.

         44.     Additionally, Defendants failed to pay Plaintiff minimum wage for her Events

  position.

         45.     Defendants knowingly did not pay Plaintiff minimum wage for her Events position.

         46.     On June 2, 2020, pursuant to Florida Statute § 448.110(6)(a) Plaintiff sent notice

  (“the Notice”)to all Defendants informing them of her intent to initiate this action, identifying the

  minimum wage to which Plaintiff claims entitlement, the actual or estimated work dates and hours

  for which payment is sought, and the total amount of alleged unpaid wages through the date of the

  notice. A copy of the notice and exhibit attached thereto is attached as Exhibit A herewith.

         47.     All Defendants received the Notice.

         48.     More than fifteen (15) days has passed since Defendants receipt of the Notice.

         49.     The Relevant Liability Period is as follows:

                         11/05/18 - 11/18/18
                         12/24/18 - 12/30/18
                         12/31/18 - 01/06/19
                         01/07/19 – 01/13/19
                         01/14/19 – 01/20/19
                         02/11/19 – 02/17/19
                         02/18/19 – 02/24/19
                         02/25/19 – 03/03/19
                         03/04/19 – 03/10/19
                         03/11/19 – 03/17/19
                         03/18/19 – 03/24/19
                         03/25/19 – 03/31/19
                         04/01/19 – 04/07/19
                         04/08/19 – 04/14/19
                         04/15/19 – 04/21/19
                         04/22/19 – 04/28/19
                         05/06/19 – 05/12/19
                         05/20/19 – 05/26/19



                                                   6
Case 0:20-cv-61859-WPD Document 1 Entered on FLSD Docket 09/14/2020 Page 7 of 12




         50.     A copy of all of the pay stubs for the above-referenced work weeks are attached as

  composite Exhibit B herewith and are also attached as an exhibit to the Notice.

         51.     For each of the workweeks in the Relevant Liability Period, Plaintiff worked ten

  (10) hours of overtime per week.

         52.     Defendants' practice was to clock Plaintiff out approximately two (2) hours before

  her bartender shift ended.

         53.     Despite being clocked out, Plaintiff would continue to perform work for

  Defendants, including performing tasks such as cleaning the bar and counting out her register.

  2018 – Minimum Wage and Overtime for Work as a Bartender

         54.     In 2018, Florida’s minimum wage rate was $8.25/hr.

         55.     Accordingly, the overtime rate for a tipped employee 2018 was $9.36/hr.

         56.     Throughout the entirety of Plaintiff’s employment, Defendants improperly

  calculated her overtime rate.

         57.     Plaintiff is owed $14.49, for an additional 2.76 regular hours worked during the pay

  period 11/05/18.1

         58.     Additionally, Plaintiff is owed $93.60 for overtime (10 hours of overtime per work

  week) worked during each of the work weeks 11/05/18 – 11/11/18 and 12/24/18 – 12/30/18 for a

  total of $187.20 in overtime in 2018.

         59.     Thus, the total amount of actual minimum wage and overtime owed for 2018 is

  $201.69.

  2019 - Minimum Wage and Overtime for Work as a Bartender for the Work Weeks During
  the Time Period 01/06/19 – 03/10/19


  1
         Although only required to pay $5.23/hr. during 2018, Defendants paid Plaintiff $5.25/hr.



                                                  7
Case 0:20-cv-61859-WPD Document 1 Entered on FLSD Docket 09/14/2020 Page 8 of 12




         60.    In 2019, Florida’s minimum wage rate was $8.46/hr.

         61.    Accordingly, the overtime rate for a tipped employee in 2019 was $9.67/hr.

         62.    Plaintiff is owed $78.05, for an additional 14.35 total regular hours worked among

  the pay periods: 01/06/19 – 01/10/19; 01/11/19 – 01/20/19; 02/11/19 – 02/17/19; 02/25/19 –

  03/03/19.

         63.    Additionally, Plaintiff is owed a total of $636.10 for overtime (10 hours of overtime

  per work week) worked during each of the work weeks during the time period 01/06/19 –

  03/10/19.2

         64.    Thus, the total amount of actual minimum wage and overtime owed for the work

  weeks during the time period 01/06/19 – 03/10/19 is $714.15.

  2019 - Minimum Wage and Overtime for Work as a Bartender and Events for the Work
  Weeks During the Time Period 03/11/19 – 05/26/19

         65.    During the above-referenced time period, Plaintiff worked twenty (20) hours per

  work week as what is termed herein as Events.

         66.    Plaintiff is entitled to compensation at a rate of $8.46/hr. for the twenty (20) hours

  per week.

         67.    There are nine (9) weeks in the above referenced time period.

         68.    Accordingly, Plaintiff is entitled to a total of $1,522.80, as compensation for the

  180 hours of regular hours worked during the above-referenced time period.

         69.    Further, during the above-referenced time period, Plaintiff worked 10.05 regular

  hours as a bartender for which she was not compensated.



  2
         During the work weeks for the time period 01/06/19 – 03/10/19, Plaintiff was paid partial
  overtime which is accounted for in the above-referenced calculations.



                                                  8
Case 0:20-cv-61859-WPD Document 1 Entered on FLSD Docket 09/14/2020 Page 9 of 12



          70.     Thus, Plaintiff is entitled to a total of $54.67.

          71.     Additionally, during the above-referenced time period, Plaintiff worked three

  hundred (360) hours of overtime (40 hours per week)3.

          72.     The blended regular hourly rate was $6.19/hr. Therefore, the half-time rate was

  $3.02/hr.

          73.     Accordingly, Plaintiff is entitled to $1,009.42 of overtime wages.4

          74.     Defendants knew, or should have known, that they had to pay Plaintiff minimum

  wage and overtime wages.

                                                COUNT I

                      FAILURE TO PAY MINIMUM WAGE AND
                OVERTIME COMPENSATION IN VIOLATION OF THE FLSA

          75.     Plaintiff re-alleges and incorporates by reference paragraphs 1-74 as though fully

  set forth herein.

          76.     This Count is against all Defendants.

          77.     During the Relevant Liability Period, Defendants failed to properly compensate

  Plaintiff by failing to properly pay overtime wages for all hours worked in excess of forty (40) in

  a given workweek.

          78.     Defendants also failed to properly pay minimum wage for all hours worked.

          79.     Defendants’ actions were willful.




  3
         Plaintiff worked sixty (60) hours a week as a bartender and twenty (20) hours a week as
  the Director of Special Events.
  4
         During the above-referenced time period, Plaintiff was paid $77.78 of overtime. Therefore,
  that amount is not included in the amount owed.

                                                      9
Case 0:20-cv-61859-WPD Document 1 Entered on FLSD Docket 09/14/2020 Page 10 of 12



            80.    Plaintiff seeks unpaid minimum wage and overtime compensation in amounts to

   ultimately be determined, as well as an equal amount of liquidated damages (or pre-judgment

   interest in the event liquidated damages are denied), post-judgment interest, and attorney’s fees

   and costs pursuant to 29 U.S.C. 216(b).

                                       PRAYER FOR RELIEF

            WHEREFORE, Plaintiff demands judgment against Defendants and requests that this

   Court:

            a.     Find that Defendants’ violations of the FLSA were willful and impose a three (3)

   year statute of limitations period for FLSA claims;

            b.     Find that SHADOW and AHMAD are jointly and severally liable for any overtime

   and minimum wage violations committed as individual employers under the FLSA;

            c.     Award Plaintiff unpaid overtime wages;

            d.     Award Plaintiff unpaid minimum wages;

            e.     Award Plaintiff liquidated damages;

            f.     Award Plaintiff post-judgment interest;

            g.     Award Plaintiff attorney’s fees and costs; and

            h.     Award Plaintiff any other relief this Court deems just and appropriate.

                                               COUNT II

             FAILURE TO PAY MINIMUM WAGE IN VIOLATION OF THE FMWA

            81.    Plaintiff re-alleges and incorporates by reference paragraphs 1-74 as though fully

   set forth herein.

            82.    This Count is against all Defendants.




                                                   10
Case 0:20-cv-61859-WPD Document 1 Entered on FLSD Docket 09/14/2020 Page 11 of 12



            83.   During the Relevant Liability Period, Defendants failed to properly compensate

   Plaintiff by failing to properly pay minimum wage for all hours worked

            84.   Defendants’ actions were willful.

            85.   Plaintiff seeks unpaid minimum wage compensation in an amount to ultimately be

   determined, as well as an equal amount of liquidated damages (or pre-judgment interest in the

   event liquidated damages are denied), post-judgment interest, and attorney’s fees and costs

   pursuant to Florida Statute § 448.110(6)(c)(1).

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff demands judgment against Defendants and requests that this

   Court:

            i.    Find that Defendants’ violations of the FMWA were willful and impose a three

   (3) year statute of limitations period for FMWA claims;

            j.    Find that SHADOW and AHMAD are jointly and severally liable for any minimum

   wage violations committed as individual employers under the FMWA;

            k.    Award Plaintiff unpaid minimum wages;

            l.    Award Plaintiff liquidated damages;

            m.    Award Plaintiff post-judgment interest;

            n.    Award Plaintiff attorney’s fees and costs; and

            o.    Award Plaintiff any other relief this Court deems just and appropriate.

                                            JURY DEMAND

                  Plaintiff demands a trial by jury on all issues so triable.

   Dated this 14th day of September 2020.




                                                     11
Case 0:20-cv-61859-WPD Document 1 Entered on FLSD Docket 09/14/2020 Page 12 of 12



   Respectfully Submitted,

   By: /s/ Michael L. Elkins                By: /s/ Nolan Klein
   Michael L. Elkins, Esq.                  Nolan Klein Esq.
   Florida Bar No. 523781                   Florida Bar No. 647977
   melkins@mlelawfirm.com                   klein@nklegal.com
   MLE LAW                                  LAW OFFICES OF NOLAN KLEIN, P.A.
   633 S. Andrews Ave.                      633 S. Andrews Ave.
   Suite 500                                Suite 500
   Fort Lauderdale, Florida 33301           Fort Lauderdale, Florida 33301
   Tel: (954) 401-2608                      Tel: (954) 745-0588
   Co-Counsel for Plaintiff                 Co-Counsel for Plaintiff




                                       12
